Citation Nr: 1816312	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, status-post laminectomy with residual scar.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1956 to August 1957 and from August 1961 to May 1986, for which he received the Navy Commendation Medal with V Device and Distinguished Flying Cross.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability rating in excess of 20 percent for a lumbar spine disability.

In June 2017, the Board remanded this claim to obtain outstanding VA medical treatment records and to provide the Veteran with a new VA examination.  On review, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability is primarily productive of DJD with painful flare-ups and limited motion, with forward flexion of the lumbar spine to 45 degrees at worst, and an associated well-healed residual surgical scar, but not productive of ankylosis or intervertebral disc syndrome (IVDS).

2.  Resolving any doubt in the Veteran's favor, his lumbar spine disability has been productive of neurological impairment of the right and left lower extremities that result in disability analogous to mild incomplete paralysis of the sciatic nerves; no other associated neurological impairment is demonstrated.




CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5003-5242 (2017).

2.  The criteria for a separate 10 percent rating, but no higher, for neurological impairment of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124, 4.124a; DC 8520 (2017).

3.  The criteria for a separate 10 percent rating, but no higher, for neurological impairment of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124, 4.124a; DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II.  Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.


The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

As applicable here, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


III.  Analysis

The Veteran's lumbar spine disability is currently rated as 20 percent disabling based primarily on limitation of motion.  In January 2010, the Veteran submitted an increased rating claim, indicating that his symptoms warrant a higher rating.

Turning to the evidence, VA treatment records dated from January 2010 to March 2017 reflect that the Veteran continued to complain of low back pain.

In his January 2010 statement in support of his claim, the Veteran stated that his second spine surgery in December 2003 resulted in less range of motion of his lumbar spine.

In a March 2010 statement in support of this claim, the Veteran stated that he had been prescribed Tramadol for pain he experienced on and off due to his exercise regimen.  The Veteran further noted that it was his understanding that x-rays of his lower spine revealed no increase in deterioration.

A VA treatment note dated July 2010 indicates that the Veteran reported that his 2003 back surgery had not solved his problem with chronic back pain, which he described at that time as persistent aching pain rated at 3 in severity on a scale of 1 to 10, and increased pain on movement and exercise.

In his November 2010 Notice of Disagreement, the Veteran stated that after his 2003 surgery he was pain-free for about four years, but pain eventually returned and he started using a cane while walking.  The Veteran said he had increased pain and was less mobile at that time.

VA treatment notes dated August 2012 indicate that the Veteran was taking dietary supplements Reumofan and Glucosamine for arthritis pain.  Additional treatment notes dated October 2014 reflect that the Veteran had difficulty stooping, crouching or kneeling, but no difficulty carrying objects as heavy as 10 pounds, and no difficulty walking across a room or bathing.
A VA progress note dated December 2015 indicates that the Veteran was having a little difficulty with heavy housework, but that he experienced no back pain and was not taking pain medication.

During a January 2016 VA physical therapy consultation, the Veteran reported having low back pain after driving for an hour.  He reported coming close to falling almost daily, but indicated that he was not using his cane at that time.  The VA medical professional observed that the Veteran had difficulty getting up from a seated position due to weakness in his quadriceps.  The assessment was impaired manual muscle testing of the lower extremities and decreased flexibility.  A June 2016 VA nursing note reflects that the Veteran had no pain and he was taking no pain medication at that time.

The Veteran underwent a VA lumbar spine examination in July 2010, where he reported experiencing constant moderate pain, stiffness, and weakness in his lower back and right leg.  The Veteran further reported that his walk was unsteady, but that he had never fallen, and that he could walk 400 yards before needing to rest.  On physical examination, range of motion (ROM) testing of the lumbar spine revealed flexion to 70 degrees, extension was to 8 degrees, right lateral flexion was to 5 degrees, left lateral flexion was to 10 degrees, lateral rotation was to 5 degrees bilaterally.  Combined range of motion was 103 degrees.  The examiner noted pain, fatigue, weakness, and lack of endurance after the first and fifth ROM tests.  There was no ankylosis of the lumbar spine, and no signs of intervertebral disc syndrome (IVDS).  The curvature of the Veteran's spine was noted as abnormal, with no instability.  The examiner noted flattening of the back, loss of lumbar spine lordosis, as well as abnormal symmetry and rhythm with spinal movement.  Additionally, the examiner observed spasms and guarding in paraspinal muscles from L4 to the sacrum, and no motion in the spine when walking.  The Veteran's gait was abnormal, which the examiner attributed to a right leg limp, though the examiner noted that specification of the major nerve most likely involved was impossible because the Veteran had general, distal sensory neuropathy in the feet due to diabetes and chemotherapy.  Muscle strength of the lower extremities was normal bilaterally, but fine motor control was abnormal due to slow tapping and toe motions, bilaterally, and poor balance.  Sensory function was diminished bilaterally from the feet to the ankles.  A spinal sensory deficit with decreased sensation was noted at L5 for dorsal and lateral foot, bilaterally, and at S1 for lateral foot, bilaterally.  A spinal motor deficit was noted at S1, bilaterally.  The Veteran was taking Vicodin, Naproxen, and Flex-A-Min daily for pain.  The Veteran was using a cane and elastic back brace for support due to pain.

In August 2017, the Veteran underwent an additional VA examination, during which he reported difficulty with lifting and bending that required occasional use of a cane.  Additionally, he told of flare-ups of the lumbar spine described as increased pain that caused functional loss.  Upon physical examination, range of motion of the lumbar spine revealed flexion to 85 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and lateral rotation to 30 degrees, bilaterally.  The combined range of motion therefore was 205 degrees.  Range of motion after three repetitions revealed  flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and lateral rotation to 30 degrees, bilaterally.  The examiner indicated that when taking into consideration functional limitation due to pain, weakness, lack of endurance, and incoordination, range of motion is estimated as flexion to 75 degrees, extension to 10 degrees, lateral flexion to 15 degrees, bilaterally, and lateral rotation to 20 degrees, bilaterally.  Additionally, the examiner estimated range of motion during flare-ups, taking into account functional loss from pain, fatigue, weakness, lack of endurance, and incoordination, resulting in flexion to 60 degrees, extension to 5 degrees, lateral flexion to 15 degrees, bilaterally, and lateral rotation to 15 degrees, bilaterally.  The examiner observed that the range of motion was "abnormal or outside normal range," but did not contribute to functional loss, and that his observations were consistent with the Veteran's subjective statements describing functional loss with repetitive use over time.  There was no evidence of ankylosis of the lumbar spine, IVDS, neurologic abnormalities, or radiculopathy.  The Veteran denied bladder or bowel dysfunction.  Ankle reflexes were hypoactive, bilaterally.  Sensory examination was normal bilaterally, but decreased sensation at the lower leg/ankle and foot/toes was noted.

The examiner observed no objective evidence of localized pain on palpation of the lumbar spine or associated soft tissue.  There was no evidence of pain with weight-bearing or non-weight-bearing of the back, but the examiner noted that back passive range of motion testing was not performed as it was not medically appropriate because of a fall risk.  The examiner noted that pain, weakness, lack of endurance, and incoordination significantly limited the Veteran's functional ability with repeated use and during flare-ups.  Lastly, the examiner determined that the Veteran's lumbar spine disability will make it difficult for him to work in jobs which require bending, lifting, or prolonged walking or standing.

In an addendum to the August 2017 opinion, the VA examiner stated that conflicting medical evidence had been reviewed, and noted no change in the active ROM data included with the initial August 2017 examination, that passive ROM testing was not done because of a fall risk, and identified the points at which pain began: flexion at 0-45 degrees, extension to 0-5 degrees, right lateral flexion to 0-20 degrees, left lateral flexion to 0-20 degrees, and lateral rotation to 0-20 degrees, bilaterally.  The examiner noted that the physical therapy consultation note dated January 2016 shows a decrease in strength in the lower extremities and increasing back pain.

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted.  In this regard, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As noted above, on regular range of motion testing, forward flexion of the lumbar spine was at worse to 60 degrees.  Moreover, there is entirely no evidence of ankylosis of the thoracolumbar spine.

The Board acknowledges the Veteran's statements that his low back disability has resulted in pain, greater instability, and less mobility.  However, even considering his functional limitations during flare-ups, objective findings do not more nearly approximate the objective medical evidence required under the next-higher 40 percent rating criteria.  Notably, the August 2017 VA examination specifically reflects that even during flare-ups the Veteran's forward flexion would be reduced to 60 degrees, and the August 2017 addendum opinion notes that pain begins at 45 degrees flexion, which is still contemplated by the 20 percent rating and do not more nearly approximate a higher rating.
Therefore, the Board concludes that the above mentioned functional limitations are thereby contemplated by the currently assigned 20 percent evaluation during the period  on appeal, and the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell, supra (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  As such, there is no basis for the assignment of additional disability due to the DeLuca factors.

The Board further finds that a higher (40 percent) disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  There is no evidence of IVDS.  Moreover, the January 2016 VA physical therapy consultation notes and the August 2017 VA examination report indicate that the Veteran had had no incapacitating episodes of lumbar disease in the prior year.  The Veteran himself has not provided any statements to suggest a history of incapacitating episodes and his medical records dated from January 2010 do not reflect any physician-prescribed bed rest for incapacitating episodes due to the lumbar spine disability.  For these reasons, the Board finds that a rating in excess of 20 percent based on incapacitating episodes is not warranted for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The July 2010 VA examiner noted that the Veteran's fine motor control of the lower extremities was abnormal due to slow tapping and toe motions, bilaterally, and poor balance.  Sensory functions were diminished bilaterally up to the Veteran's ankles.  A spinal sensory deficit with decreased sensation was noted at L5 for dorsal and lateral foot, bilaterally, and at S1 for lateral foot, bilaterally.  In August 2017, the VA examiner noted decreased sensation at the lower leg/ankle and foot/toes.  Additionally, the Veteran reported leg pain throughout the pendency of the appeal.

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that, based on the lay and medical evidence, the Veteran has had neurologic impairment in his bilateral lower extremities associated with his lumbar spine disability.  As such, the Board concludes that the evidence supports entitlement to a separate 10 percent rating under DC 8520 for radiculopathy of the left lower extremity and 10 percent for right lower extremity radiculopathy.

However, a higher rating of 20 percent is not warranted as there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a.

The competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as any that might affect the bladder or bowel, so as to warrant any additional separate ratings.

Lastly, the Veteran has an associated residual surgical scar located on the midline area of his lower back; however he has not symptoms associated with it.  It is essentially well-healed.  As the Veteran's surgical scar is superficial and linear and is not considered painful, unstable, or limiting function, a separate compensable rating for the low back scar is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805 (2017).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A disability rating in excess of 20 percent for lumbar spine disability is denied.

For the entire period on appeal, a separate 10 percent disability rating, but no higher, for lumbar radiculopathy of the right lower extremity is granted , subject to the law and regulations governing payment of monetary benefits.

For the entire period on appeal, a separate 10 percent disability rating, but no higher, for lumbar radiculopathy of the left lower extremity is granted , subject to the law and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


